IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Frank Gillen,                                 :
                        Petitioner            :
                                              :
                 v.                           :    No. 1681 C.D. 2019
                                              :    Argued: March 17, 2021
Workers’ Compensation Appeal                  :
Board (Pennsylvania Turnpike                  :
Commission),                                  :
                 Respondent                   :


BEFORE:          HONORABLE P. KEVIN BROBSON, President Judge
                 HONORABLE RENÉE COHN JUBELIRER, Judge
                 HONORABLE MARY HANNAH LEAVITT, Judge
                 HONORABLE ANNE E. COVEY, Judge
                 HONORABLE MICHAEL H. WOJCIK, Judge
                 HONORABLE CHRISTINE FIZZANO CANNON, Judge
                 HONORABLE J. ANDREW CROMPTON, Judge

OPINION
BY JUDGE LEAVITT                                                    FILED: May 12, 2021

                 Frank Gillen (Claimant) petitions for review of an adjudication of the
Workers’ Compensation Appeal Board (Board) that denied his petition to review
compensation benefit offset and petition for penalties filed against the Pennsylvania
Turnpike Commission. In doing so, the Board affirmed the decision of the Workers’
Compensation Judge (WCJ) that Section 204(a) of the Workers’ Compensation Act
(Act)1 authorized the Turnpike Commission to take an offset against Claimant’s
workers’ compensation benefits for his disability pension. Claimant asserts that the
Board erred because Claimant’s pension benefit from the State Employees’
Retirement System (SERS) was funded in part by his former employer, the Delaware
River Port Authority (Port Authority). For the reasons set forth below, we affirm.

1
    Act of June 2, 1915, P.L. 736, as amended, 77 P.S. §71(a).
                                   Background
             Claimant began working for the Turnpike Commission in 2008. Prior
thereto, he had worked for 18 years for the Port Authority. On September 21, 2013,
Claimant hit his head on metal shelving, injuring his head and cervical spine. He
was awarded a weekly disability compensation benefit of $917. Thereafter, on
October 3, 2016, SERS granted Claimant a disability pension in the amount of
$3,206.05 per month.
             On June 27, 2017, the Turnpike Commission issued a notice of
workers’ compensation benefit offset, stating that as of July 25, 2017, it would take
a pension credit of $513.97 against Claimant’s weekly disability compensation
payment. The notice also stated that the Turnpike Commission would deduct an
additional $50 from Claimant’s weekly benefit to recover its disability compensation
overpayment of $30,250.81. The Turnpike Commission explained its calculation of
the offset as follows:

             Claimant’s monthly $3,553.18 pension benefit funded by [the
             Turnpike Commission] contributions is $2,230.65 per month
             resulting in a $513.97 weekly [p]ension [o]ffset. From
             06/09/2016 through 07/25/2017, a total of 58 6/7 weeks, you will
             have received [w]orkers[’] [c]ompensation wage loss benefits at
             the rate of $917.00 per week instead of the reduced rate of
             $403.03 per week. As you have been overpaid in the amount of
             $30,250.81, an additional $50 will also be deducted in order to
             recoup the overpayment; resulting in a weekly rate of $353.03
             through 2/27/2027.

             Attached are the following documents supporting the basis for
             this offset:

             [SERS’s] calculation of the state share of member’s max[imum]
             single life annuity form[.]



                                         2
Certified Record (C.R.), Item 23 at 2.
             On July 18, 2017, Claimant filed a review petition and a penalty
petition. The matter was assigned to a WCJ.
             At the hearing, Claimant testified that he worked for the Port Authority
from 1993 to 2008 and then went to work for the Turnpike Commission in November
of 2008. Claimant presented a print-out from the SERS website showing that the
Port Authority was one of 104 employers that participated in SERS. Claimant
argued, inter alia, that under Section 204(a) of the Act, the Turnpike Commission
was not entitled to an offset for the SERS pension to the extent his pension was
funded by the Port Authority.
             The Turnpike Commission presented the testimony of Debra Murphy,
SERS’s director of benefit determination. Murphy testified that SERS is a defined-
benefit retirement plan that covers all state employees. Benefits are determined by
years of state service multiplied by a final average salary and then discounted
according to certain annual accrual and class-of-service factors. At his separation
from employment, Claimant’s SERS pension was valued at $425,017.18. This
entitled him to a disability pension of $3,553.18 per month for his lifetime.
             Murphy explained that SERS keeps a record of the contributions made
by each employee, but it does not record the contributions made by each
participating state employer on behalf of each state employee.            Claimant’s
contribution to his pension, including the earnings thereon, was calculated to be
$158,195.55. To determine the amount funded by the Turnpike Commission,
Murphy subtracted the $158,195.55 from the actuarial value of Claimant’s lifetime
pension, i.e., $425,017.18. This left a total of $266,821.63 that was funded by the




                                          3
Turnpike Commision. Based on that contribution, Murphy calculated the Turnpike
Commission’s pension offset to be $2,230.65 per month.
              On cross-examination, Murphy acknowledged that the starting date she
used to calculate the Turnpike Commission’s contribution was June 4, 1990.2
Murphy also acknowledged that from 1990 to November 2008, the Port Authority
was responsible for the employer’s contribution to Claimant’s pension.
              The Turnpike Commission also presented the deposition testimony of
Brent Mowery, who provides actuarial services to SERS. Mowery testified that his
firm sends an annual actuarial valuation to each participating SERS employer to set
its “share of the funding in [a] fiscal year[.]” Notes of Testimony (N.T.), 2/13/2018,
at 25; Reproduced Record at 194a (R.R. __). Specifically, SERS uses a “percentage
of payroll” methodology to calculate the participating employer’s contribution for a
particular fiscal year. N.T. 25; R.R. 194a. Many factors determine the amount of
the employer’s contribution in a particular year, such as, for example, the return on
SERS’s investments. Nevertheless, the state employer’s contribution amount is
always apportioned on the basis of its payroll.
              Mowery acknowledged that Claimant worked for the Port Authority
between 1990 and 2008. He opined, however, that to reproduce the contribution
made by a SERS participating employer for purposes of determining a pension offset
would “miss the mark.” N.T. 29; R.R. 198a. He explained:

              [D]efined benefit pension funding works in such a way that
              amounts that are required in any given year over the long
              timeline that these plans exist [] fluctuate[] greatly, and what
              comes into play more than anything else in the ups and downs of

2
  Claimant testified that he worked for the Port Authority between 1993 and 2008; however, the
Turnpike Commission’s witnesses testified that Claimant’s employment with the Port Authority
started in 1990.
                                              4
             the level of required employer contribution, an aggregate, is the
             funded position of the plan.
                                               ***

             [T]he relationship of the assets on hand and the liabilities
             measured actuarially ... comes into play very much in the
             actuarial determination of how much funding should happen
             each year.... That money is not the precise actuarial amount
             required to cover the value of additional accrued benefit [that is]
             occurring in that one year for all the active participants under that
             employer during that year. [It is] generally going to be higher or
             lower than the precise actuarial amount needed.

N.T. 30-31; R.R. 199a-200a (emphasis added). Stated otherwise, the contribution
by the participating employer fluctuates depending upon the liabilities and assets of
the SERS fund.
             Mowery opined that the contributions made by a single SERS
participating employer during an employee’s career do not reflect the amount of
pension funded by that participating employer. Rather, the pension obligations of
SERS are funded by all participating employers at all times. Mowery did not know
the amount of contributions that had been made by the Port Authority to SERS
during the time Claimant was on the Port Authority’s payroll.
                   WCJ’s Decision and Board’s Adjudication
             The WCJ denied Claimant’s review petition and held that the Turnpike
Commission was entitled to an offset credit and recoupment of its overpayment, as
set forth in its notice of workers’ compensation benefit offset.          Crediting all
witnesses’ testimony, the WCJ found that Claimant’s 18-year employment with the
Port Authority was “irrelevant in [the Turnpike Commission’s] actuarial analysis”
because “all participating employers contribute an apportioned amount to fund the
pension of all SERS retirees regardless of which employers they worked for.” WCJ

                                           5
Decision, 8/14/2018, at 10; R.R. 287a. The WCJ opined that our Supreme Court has
expressly approved the actuarial analysis used by SERS in Department of Public
Welfare v. Workers’ Compensation Appeal Board (Harvey), 993 A.2d 270 (Pa.
2010). The WCJ denied the penalty petition because Claimant did not establish that
the Turnpike Commission violated the Act by taking an offset credit for Claimant’s
disability pension benefits from SERS.
              Claimant appealed to the Board, and it affirmed the WCJ’s decision.
Relying on Harvey, 993 A.2d 270, the Board held that Section 204(a) of the Act did
not require the Turnpike Commission to prove the exact amount of its contribution
to Claimant’s pension to qualify for an offset.              Rather, the exact amount of
Claimant’s contribution plus earnings thereon was a known quantity, and the
remaining contribution is appropriately treated as the Turnpike Commission’s
contribution. The Board affirmed the WCJ’s decision that the Turnpike Commission
was entitled to a retroactive credit and recoupment of the overpayment.
              Claimant has petitioned for this Court’s review of the Board’s
adjudication.3
                                           Appeal
              On appeal, Claimant raises two issues for our consideration. First,
Claimant argues that the Board erred because Section 204(a) of the Act does not
entitle a state employer to take a credit for the contributions to SERS made by
another state employer. Second, Claimant argues that the Board erred in denying
his penalty petition because the Turnpike Commission violated the Act by taking a


3
  “Our review is limited to determining whether an error of law was committed, whether necessary
findings of fact are supported by substantial evidence and whether constitutional rights were
violated.” United Airlines v. Workers’ Compensation Appeal Board (Gane), 42 A.3d 379, 382 n.5
(Pa. Cmwlth. 2012).
                                               6
credit for a pension benefit funded in large part by the Port Authority. Claimant
requests this Court to remand the matter for a determination of the correct amount
of offset to which the Turnpike Commission is entitled and to award a penalty
against it.4
                                            Analysis
               In his first issue, Claimant argues that the Board ignored the plain terms
of Section 204(a) of the Act, which limits an employer’s offset for pension benefits
“to the extent” it has funded the pension. 77 P.S. §71(a). The WCJ found that
Claimant worked for the Port Authority for 18 years and worked for the Turnpike
Commission for 5 years. Nevertheless, the Board allowed the Turnpike Commission
to claim that “it funded 23 years of pension matches to the SERS program on []
Claimant’s behalf[.]” Claimant Brief at 15. The Turnpike Commission counters
that the Board did not err because it followed the appropriate methodology for
calculating a state employer’s credit against workers’ compensation benefits for a
SERS pension.
               We begin with a review of the relevant law. Section 204(a) of the Act
states, in pertinent part, as follows:

               The severance benefits paid by the employer directly liable for
               the payment of compensation and the benefits from a pension
               plan to the extent funded by the employer directly liable for the
               payment of compensation which are received by an employee
               shall also be credited against the amount of the award made
               under sections 108 [(occupational disease)] and 306 [(total and
               partial disability)], except for benefits payable under section
               306(c) [(specific loss benefits)]….



4
  Claimant does not challenge the Board’s adjudication to the extent it affirmed the WCJ’s decision
that the Turnpike Commission was entitled to a retroactive credit and some amount of recoupment.
                                                7
77 P.S. §71(a) (emphasis added). An employer bears the burden of demonstrating
the “extent” to which it has funded an employee-claimant’s pension. Pennsylvania
State University v. Workers’ Compensation Appeal Board (Hensal), 911 A.2d 225,
231 (Pa. Cmwlth. 2006).
            SERS provides a defined-benefit pension plan for which the “benefit
level is established at the commencement of the plan and actuarial calculations
determine the varying contributions necessary to fund the benefit at an employe’s
retirement.” 34 Pa. Code §123.2. SERS’s defined-benefit plan guarantees a fixed
monthly benefit to each retiree member for life, without regard to whether the
accumulated contributions and earnings in the member’s account will prove
sufficient to cover those lifetime payments. By contrast, a “defined-contribution
plan” is one which

            provides for an individual account for each participant and for
            benefits based solely upon the amount of accumulated
            contributions and earnings in the participant’s account. At the
            time of retirement the accumulated contributions and earnings
            determine the amount of the participant’s benefit either in the
            form of a lump-sum distribution or annuity.

34 Pa. Code §123.2 (emphasis added).
            In Hensal, 911 A.2d 225, this Court addressed the extent to which a
Commonwealth employer can take a credit against workers’ compensation disability
benefits under Section 204(a) of the Act for a disability pension from SERS. The
employer presented the testimony of SERS’s director of benefit determination and
its actuary. SERS calculated the employer’s offset by subtracting “from the total
value of the [claimant’s] actuarially determined projected lifetime benefit the
specific amount the [claimant] contributed, plus an actuarially determined
investment rate of return.” Hensal, 911 A.2d at 229. The WCJ held that the evidence
                                        8
was insufficient to establish the extent of the employer’s pension contributions for
purposes of Section 204(a) of the Act, and the Board affirmed.
             On appeal, this Court reversed the Board’s holding. We concluded that
the employer’s evidence was sufficient to calculate the offset for a defined benefit
pension, which provides “an employee with a set benefit amount based on factors
known only at retirement, such as length of employment and retirement age … and
final average salary.” Hensal, 911 A.2d at 231 (citation omitted). Defined-benefit
plans require employers to contribute an amount to “cover the difference” between
“employee contributions and the collective pension [fund] liability” and, thus, the
employer’s liability to make contributions to a defined-benefit pension “is not
complete until the employee dies.” Id. (emphasis added).         In short, employers
assume “the risks of investment, inadequate funding, and member longevity.” Id.
Noting that Section 204(a) of the Act does not require proof of the precise
contributions by the employer, we concluded that “[s]ince an employer cannot
provide evidence of actual contributions for the use of an individual member of a
defined benefit pension plan, it may meet its burden of proof … with expert actuarial
testimony.” Hensal, 911 A.2d at 232.
             In Harvey, 993 A.2d 270, our Supreme Court concluded that this
above-described methodology constituted a valid way to quantify the employer’s
contribution to SERS for purposes of determining the employer’s offset under
Section 204(a) of the Act. The Supreme Court held that actuarial evidence is
appropriate “to establish the extent of an employer’s funding for offset/credit
purposes.” Harvey, 993 A.2d at 282 (quoting City of Philadelphia v. Workers’
Compensation Appeal Board (Grevy), 968 A.2d 830, 839 (Pa. Cmwlth. 2009)).




                                         9
             Here, Claimant does not challenge the actuarial methodology used to
determine the amount of the state employer’s contribution to his pension. Claimant
argues, rather, that the Turnpike Commission is not entitled to a credit for the part
of the pension Claimant earned while working for another state employer. Unlike
the claimant in either Harvey or Hensal, Claimant worked for the Port Authority for
18 years, which made payments to SERS on Claimant’s behalf before he went to
work for the Turnpike Commission.          Relying upon this Court’s decision in
Pittsburgh Board of Education v. Workers’ Compensation Appeal Board (Dancho),
834 A.2d 1242 (Pa. Cmwlth. 2003), Claimant contends that the Turnpike
Commission cannot claim an offset for contributions made by the Port Authority.
             In Dancho, the claimant, an employee of the Pittsburgh Board of
Education, collected workers’ compensation benefits and a disability pension from
the Public School Employees’ Retirement System (PSERS). The pension was
funded by equal contributions made by the Pittsburgh Board of Education and by
the Commonwealth. The Board of Education claimed a credit for the pension
benefits paid to the claimant from PSERS. The WCJ granted the employer the credit
and concluded that “the school district and the Commonwealth were the ‘employer’
for purposes of Section 204(a) [of the Act].” Dancho, 834 A.2d at 1244. On appeal,
the Board reversed, holding that the Commonwealth was not the “employer” within
the meaning of Section 204(a) of the Act. The Board of Education was entitled to a
credit only to the extent that it contributed to the pension, which did not include the
Commonwealth’s contributions.
             On further appeal, this Court affirmed. We rejected the Board of
Education’s argument that because it was created to carry out the Commonwealth’s
commitment to education, both it and the Commonwealth constituted the


                                          10
“employer” for purposes of Section 204(a) of the Act.                       We held that the
Commonwealth was not the “employer” within the meaning of Section 204(a)
because, “[i]f that were so, the Commonwealth would be obligated for the
underlying workers’ compensation claim, which it is not.” Dancho, 834 A.2d at
1245. As such, the Board of Education was not entitled to an offset for the
Commonwealth-funded portion of the pension.
               Dancho does not advance Claimant’s argument that the Turnpike
Commission is not entitled to an offset for the contributions made to SERS on
Claimant’s behalf by the Port Authority. A school district is a creature of the state,
but it is not the state. It is a separate legal person. In Dancho, the Commonwealth’s
payment to PSERS constituted a third-party subsidy to “the employer directly liable
for the payment of compensation” for purposes of Section 204(a) of the Act, 77 P.S.
§71(a).      By contrast, here, Claimant moved his employment from one
Commonwealth agency to another.5 No matter which Commonwealth agency or
instrumentality made payments to SERS on behalf of Claimant, each did so in its
capacity as Claimant’s employer.
               This is consistent with the definition of “state employee” in Section
5102 of the State Employees’ Retirement Code (Retirement Code). 71 Pa. C.S.
§5102. It states, in relevant part, that a state employee is:

               [a]ny person holding a State office or position under the
               Commonwealth, employed by the State Government of the
               Commonwealth, in any capacity whatsoever, except an
               independent contractor or any person compensated on a fee basis

5
  The Port Authority is an “instrumentality of the Commonwealth of Pennsylvania and the State
of New Jersey” created via a joint compact memorialized via statute at Article I of the Act of June
12, 1931, P.L. 575, as amended, 36 P.S. §3503. Likewise, the Turnpike Commission is “an
instrumentality of the Commonwealth.” Section 4 the Pennsylvania Turnpike Commission Act,
Act of May 21, 1937, P.L. 774, as amended, 36 P.S. §652d.
                                               11
             or any person paid directly by an entity other than a State
             Employees’ Retirement System employer, and shall include
             members of the General Assembly, and any officer or employee
             of the following:

                                               ***
                    (2) The Pennsylvania Turnpike            Commission,     the
                    Delaware River Port Authority….

71 Pa. C.S. §5102 (emphasis added). Claimant was, at all relevant times, “employed
by the state government of the Commonwealth.” Id.
             This Court’s holding in Gaughan v. Workers’ Compensation Appeal
Board (Pennsylvania State Police), 2 A.3d 785 (Pa. Cmwlth. 2010), is also
instructive. There, the claimant, a retired state police trooper, appealed the Board’s
denial of his petition to review benefit offset. The claimant collected total disability
benefits for his work-related injury and a disability pension from SERS, based on
his 25 years of employment with the Pennsylvania State Police. Part of the State
Police contribution to SERS was funded by the Motor License Fund, itself created
by motor fuel excise taxes, motor vehicle registration fees and license taxes. The
claimant contended that the Motor License Fund was “third-party money” and
should not be considered funded by the employer for purposes of calculating the
offset under Section 204(a) of the Act. Gaughan, 2 A.3d at 789. In support, the
claimant cited Township of Lower Merion v. Workers’ Compensation Appeal Board
(Tansey), 783 A.2d 878 (Pa. Cmwlth. 2001), which involved a municipal employer’s
right of offset under Section 204(a) of the Act. There, as in Dancho, this Court held
that only the contributions of the municipal employer, not those of the
Commonwealth, should be used to calculate employer’s offset.




                                          12
              This Court rejected the claimant’s argument in Gaughan. We held that
the Commonwealth funded the State Police contribution to SERS and funded the
claimant’s workers’ compensation benefits.                As an instrumentality of the
Commonwealth, the State Police was entitled to an offset credit for the claimant’s
pension from SERS. We distinguished Tansey, on the basis that

              the Commonwealth was not the employer directly liable for the
              payment of compensation. In contrast, the Commonwealth in the
              present case is both the entity funding the employer’s share of
              the pension fund and the one directly liable for paying workers’
              compensation benefits.

Gaughan, 2 A.3d at 789. We further held it irrelevant that some of the State Police
funding came from the Motor License Fund, as opposed to the General Fund. “Both
funds come from revenues collected by the Commonwealth, appropriated by the
General Assembly and thereafter paid to the Commonwealth’s coffers.” Id.
              Consistent with Gaughan, we conclude that the Commonwealth is
Claimant’s “employer” and entitled to an offset against its payment of workers’
compensation disability benefits to Claimant under Section 204(a) of the Act. SERS
administers the defined-benefit pension plan for state employees, who take their
service credit and contributions with them when they move their employment from
one Commonwealth agency to another, or from one branch of state government to
another. See 71 Pa. C.S. §5302. The Commonwealth is a single entity that has
organized itself into agencies and instrumentalities to perform specific functions.6
However, it is the Commonwealth, and its taxpayers, that stand behind SERS. See


6
 See generally Lyness v. State Board of Medicine, 605 A.2d 1204, 1209 (Pa. 1992), in which the
Supreme Court, in explaining that a single administrative agency can perform the function of
prosecution and the function of adjudication, noted that “each administrative board and judge is
ultimately a subdivision of a single entity, the Commonwealth of Pennsylvania[.]”
                                              13
Section 5509 of the Retirement Code, 71 Pa. C.S. §5509 (“The General Assembly
shall make an appropriation sufficient to provide for the separate obligations of the
Commonwealth to the fund and the trust.”). This is true regardless of the number of
state agencies involved in creating, over the years, the lifetime pension of an
individual state employee. Indeed, Section 5507(a) of the Retirement Code provides
that “[t]he Commonwealth ... shall make contributions to the fund on behalf of all
active members.” 71 Pa. C.S. §5507(a).7

               The Board did not err in denying Claimant’s review petition. The
Commonwealth, in its capacity as employer, funds every state employee’s pension
and every state employee’s workers’ compensation benefits. Gaughan, 2 A.3d at

7
 It states:
        (a) Contributions on behalf of active members.--The Commonwealth and other
        employers whose employees are members of the system shall make contributions
        to the fund on behalf of all active members in such amounts as shall be certified by
        the board as necessary to provide, together with the members’ total accumulated
        deductions, annuity reserves on account of prospective annuities other than those
        provided in sections 5708 (relating to supplemental annuities), 5708.1 (relating to
        additional supplemental annuities), 5708.2 (relating to further additional
        supplemental annuities), 5708.3 (relating to supplemental annuities commencing
        1994), 5708.4 (relating to special supplemental postretirement adjustment), 5708.5
        (relating to supplemental annuities commencing 1998), 5708.6 (relating to
        supplemental annuities commencing 2002), 5708.7 (relating to supplemental
        annuities commencing 2003) and 5708.8 (relating to special supplemental
        postretirement adjustment of 2002), in accordance with the actuarial cost method
        provided in section 5508(a), (b), (c), (d) and (f) (relating to actuarial cost method).
71 Pa. C.S. §5507(a) (emphasis added). “Active members” is defined as:
       A State employee, or a member on leave without pay, for whom pickup
       contributions are being made to the fund or for whom such contributions otherwise
       required for current State service are not being made solely by reason of section
       5502.1 (relating to waiver of regular member contributions and Social Security
       integration member contributions) or any provision of this part relating to the
       limitations under section 401(a)(17) or 415 of the Internal Revenue Code of 1986
       (Public Law 99-514, 26 U.S.C. § 401(a)(17) or 415).
71 Pa. C.S. §5102.
                                                 14
789.   We hold that the Turnpike Commission, as Claimant’s Commonwealth
employer, is entitled to an offset for Claimant’s pension benefits from SERS, which
is the amount set forth in the notice of workers’ compensation benefit offset.

                                    Conclusion
             For these reasons, we affirm the Board’s denial of Claimant’s petition
to review compensation benefit offset. Because we conclude that the Turnpike
Commission did not violate Section 204(a) of the Act by taking an offset for
disability pension benefits, we also affirm the Board’s denial of Claimant’s penalty
petition.
                            ____________________________________________
                            MARY HANNAH LEAVITT, President Judge Emerita




                                         15
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Frank Gillen,                       :
                  Petitioner        :
                                    :
            v.                      :   No. 1681 C.D. 2019
                                    :
Workers’ Compensation Appeal        :
Board (Pennsylvania Turnpike        :
Commission),                        :
                 Respondent         :


                                  ORDER

            AND NOW, this 12th day of May, 2021, the adjudication of the
Workers’ Compensation Appeal Board in the above-captioned matter, dated October
29, 2019, is hereby AFFIRMED.
                         ____________________________________________
                         MARY HANNAH LEAVITT, President Judge Emerita